2:19-cv-01829-DCN       Date Filed 03/16/21     Entry Number 45        Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    HAROLD JAMES HOBLICK and MIRIAM        )
    HOBLICK,                               )
                                           )
                      Plaintiffs,          )
                                           )                 No. 2:19-cv-01829-DCN
                vs.                        )
                                           )                       ORDER
    UNITED STATES OF AMERICA,              )
                                           )
                      Defendant.           )
    _______________________________________)

           The following matter is before the court on defendant United States of America’s

    motion to dismiss and alternative motion for summary judgment, ECF No. 28. For the

    reasons set forth below, the court grants the motion to dismiss and finds as moot the

    alternative motion for summary judgment.

                                      I. BACKGROUND

           Plaintiff Harold James Hoblick (“Hoblick”) was employed as a maritime facility

    security guard at the Detyens Shipyards in North Charleston, South Carolina. At all

    relevant times, the USNS Maury (T-AGCS-66) (the “Maury”) was drydocked at the

    Detyens Shipyards. The Maury is a public vessel of the United States Government,

    specifically an oceanographic survey ship administered by the Military Sealift Command,

    which is part of the United States Navy. On July 3, 2017, Hoblick allegedly observed a

    Maury crewmember, Travis T. Rose (“Rose”), park an unauthorized personal vehicle on

    the pier and proceed down the gangway onto the deck of the Maury. Although not

    invited or otherwise permitted onboard, Hoblick followed Rose onto the deck of the

    Maury to request that Rose move his parked vehicle. The parties dispute the specifics of



                                                1
2:19-cv-01829-DCN       Date Filed 03/16/21       Entry Number 45        Page 2 of 10




    this encounter. According to Rose, Hoblick used racially offensive language in

    confronting Rose about his parked vehicle, and Hoblick tripped while stepping

    backwards away from Rose. Hoblick, conversely, alleges that Rose “beat Hoblick like a

    drum” based on Rose’s perception that Hoblick was discriminately enforcing parking

    regulations based on Rose’s race. Hoblick alleges serious and permanent injuries as a

    result of the encounter.

           On June 27, 2019, Hoblick and his wife, plaintiff Miriam Hoblick (collectively,

    the “Hoblicks”), filed the instant action against the United States, alleging negligence in

    hiring, retaining, and failing to supervise and train Rose, as well as loss of consortium.

    ECF No. 1, Compl. On January 21, 2021, the government filed a motion to dismiss

    pursuant to Fed. R. Civ. P. 12(b)(1) and Fed. R. Civ. P. 12(h)(3) for lack of subject matter

    jurisdiction and an alternative motion for summary judgment. ECF No. 28. On February

    10, 2021, the Hoblicks responded in opposition, ECF No. 34, and, on February 17, 2021,

    the government replied, ECF No. 43. As such, this motion has been fully briefed and is

    now ripe for review.

                                         II. STANDARD

           A. Motion to Dismiss Under Rule 12(b)(1) and Rule 12(h)(3)

           A motion to dismiss under Rule 12(b)(1) represents a challenge to the court’s

    subject matter jurisdiction. Arbaugh v. Y & H Corp., 546 U.S. 500, 507 (2006).

    Pursuant to Rule 12(h)(3), “[i]f the court determines at any time that it lacks subject-

    matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3). Lack of

    subject-matter jurisdiction may be raised at any time by a party or the court. See

    Arbaugh, 546 U.S. at 506-507. “When a Rule 12(b)(1) motion challenge is raised to the



                                                  2
2:19-cv-01829-DCN       Date Filed 03/16/21      Entry Number 45        Page 3 of 10




    factual basis for subject matter jurisdiction, the burden of proving subject matter

    jurisdiction is on the plaintiff.” Richmond, Fredericksburg & Potomac R. Co. v. United

    States, 945 F.2d 765, 768 (4th Cir. 1991). In deciding such a motion, “the district court

    may regard the pleadings as mere evidence on the issue and may consider evidence

    outside the pleadings without converting the proceeding to one for summary

    judgment.” In re KBR, Inc., Burn Pit Litig., 744 F.3d 326, 333 (4th Cir. 2014) (internal

    quotation marks omitted). When determining whether subject matter jurisdiction is

    present, the court applies the standard applicable to motions for summary judgment

    where the nonmoving party must set forth specific facts beyond the pleadings to show

    that a genuine issue of material fact exists. Richmond, 945 F.2d at 768 (citing

    Trentacosta v. Frontier Pacific Aircraft Indus., 813 F.2d 1553, 1559 (9th Cir. 1987)).

    “The moving party should prevail only if the material jurisdictional facts are not in

    dispute and the moving party is entitled to prevail as a matter of law.” Id.

           B. Summary Judgment

           Summary judgment shall be granted if the pleadings, the discovery and disclosure

    materials on file, and any affidavits show that there is no genuine dispute as to any

    material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ.

    P. 56(c). “By its very terms, this standard provides that the mere existence of some

    alleged factual dispute between the parties will not defeat an otherwise properly

    supported motion for summary judgment; the requirement is that there be no genuine

    issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

    “Only disputes over facts that might affect the outcome of the suit under the governing

    law will properly preclude the entry of summary judgment.” Id. at 248. “[S]ummary



                                                 3
2:19-cv-01829-DCN        Date Filed 03/16/21       Entry Number 45         Page 4 of 10




    judgment will not lie if the dispute about a material fact is ‘genuine,’ that is, if the

    evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

    Id. “[A]t the summary judgment stage the judge’s function is not himself to weigh the

    evidence and determine the truth of the matter but to determine whether there is a

    genuine issue for trial.” Id. at 249. The court should view the evidence in the light most

    favorable to the non-moving party and draw all inferences in its favor. Id. at 255.

                                         III. DISCUSSION

            The parties dispute whether the instant action falls within this court’s admiralty

    jurisdiction such that certain waivers of sovereign immunity by the United States apply.

    The court first summarizes the relevant law regarding admiralty jurisdiction and then

    considers the parties’ arguments regarding the same.

            The United States is immune from suit unless it has waived its sovereign

    immunity, thereby consenting to be sued. See, e.g., United States v. Thompson, 98 U.S.

    486, 489 (1878). Absent an express waiver of sovereign immunity, federal courts

    lack subject-matter jurisdiction over suits against the United States. United States v.

    Sherwood, 312 U.S. 584, 586 (1941). In cases of admiralty tort claims against the United

    States, the United States has waived its sovereign immunity under the Suits in Admiralty

    Act, 46 U.S.C. § 30901 et seq. (the “SAA”) and the Public Vessels Act 46 U.S.C.

    § 31101 et seq. (the “PVA”). The SAA permits suits against the United States where, “if

    a vessel were privately owned or operated, or if cargo were privately owned or possessed,

    or if a private person or property were involved, a civil action in admiralty could be

    maintained.” 46 U.S.C. § 30903. The PVA allows personal civil admiralty actions

    against the United States for “damages caused by a public vessel of the United States.”



                                                   4
2:19-cv-01829-DCN         Date Filed 03/16/21        Entry Number 45          Page 5 of 10




    46 U.S.C. § 31102(a)(1).1 Both waivers of sovereign immunity apply exclusively in civil

    admiralty cases.

            A federal court’s authority to hear cases in admiralty flows initially from the

    Constitution which “extend[s]” federal judicial power “to all Cases of admiralty and

    maritime Jurisdiction.” U.S. CONST. Art. III, § 2. Congress has embodied that power in

    a statute giving federal district courts “original jurisdiction . . . of . . . [a]ny civil case

    of admiralty or maritime jurisdiction . . . .” 28 U.S.C. § 1333(1). A party seeking to

    invoke federal admiralty jurisdiction over a tort claim pursuant to 28 U.S.C. § 1333(1)

    must satisfy conditions both of location and of connection with maritime activity. Jerome

    B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 534 (1995)

    (citing Sisson v. Ruby, 497 U.S. 358 (1990)). For a party to satisfy the location test, the

    court must determine “whether the tort occurred on navigable water or whether the injury

    suffered on land was caused by a vessel on navigable water.” Id. (citing the Extension

    of Admiralty Jurisdiction Act, 46 U.S.C.S. § 30101(a)). Thereafter, the connection test

    requires the court to assess two additional sub-issues. First, the court must determine

    whether the general features of the type of incident involved have a “potentially

    disruptive impact on maritime commerce.” Id. (quoting Sisson, 497 U.S. at 364 n. 2).

    Second, the court should decide whether the general nature of the activity that caused the

    incident shows a “substantial relationship to traditional maritime activity. Id. (quoting

    Sisson, 497 U.S. at 364).




            1
              It appears to the court that the PVA would not apply to the instant action
    because the Hoblicks do not allege any damages caused by the Maury itself. However,
    the parties do not present arguments regarding the same, and because the court resolves
    the motion on other grounds, the court likewise does not address this issue.
                                                     5
2:19-cv-01829-DCN        Date Filed 03/16/21      Entry Number 45        Page 6 of 10




           The Hoblicks assert that this action against the United States falls within the

    scope of the court’s federal admiralty tort jurisdiction under 28 U.S.C. § 1333(1). As

    such, the Hoblicks argue that the SAA and PVA waivers of sovereign immunity apply.

    The government moves to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and Fed. R. Civ.

    P. 12(h)(3) for lack of subject matter jurisdiction. The government concedes that the

    location test for admiralty jurisdiction “is likely present in the facts at bar.” ECF No. 28-

    1 at 10. However, the government argues that the Hoblicks’ claims do not satisfy the

    connection test. As such, the government argues that the sovereign immunity waivers

    under the SAA and PVA do not apply and that sovereign immunity prevents the court’s

    exercise of jurisdiction over this action.

           The government maintains that, under the first prong of the connection test, the

    general features of the incident in question do not have a “potentially disruptive impact

    on maritime commerce.” ECF No. 28-1 at 11 (citing Grubart, 513 U.S. at 440). To

    determine whether the first prong of the connection test is satisfied, the court must first

    determine “a description of the incident at an intermediate level of possible generality.”

    Grubart, 513 U.S. at 538. The first prong considers “potential effects, not to the

    particular facts of the incident.” Id. (internal citation omitted). The description should be

    general enough to capture the possible effects of similar incidents on maritime

    commerce, but specific enough to exclude irrelevant cases.

           The government characterizes the incident as “an after-hours injury to a landside

    worker inappropriately on the deck of a drydocked vessel during a dispute over shoreside

    parking.” ECF No. 28-1 at 11. The Hoblicks, on the other hand, characterize the

    incident as including Rose’s parking violation, and by extension his failure to uphold



                                                  6
2:19-cv-01829-DCN        Date Filed 03/16/21       Entry Number 45        Page 7 of 10




    required fire prevention and fire safety standards of the Maury and the shipyard; Rose’s

    failure to properly identify himself to Hoblick; and the failures of both Rose and the

    government to maintain a safe and non-violent vessel. ECF No. 34 at 5. The court

    rejects both the government’s and the Hoblicks’ characterizations. The government’s

    characterization is too specific to the facts of the case “to capture the possible effects of

    similar incidents on maritime commerce.” In re Petition of Germain, 824 F.3d 258, 272

    (2d Cir. 2016). The Hoblicks’ characterization of the incident, on the other hand, is

    overly broad and fails to “focus[] on the direct and immediate cause of the injuries

    suffered, rather than the alleged negligence underlying the suit.” Tandon v. Captain's

    Cove Marina of Bridgeport, Inc., 752 F.3d 239, 249 (2d Cir. 2014) (citing Grubart, 513

    U.S. at 538–39 (characterizing the incident as “damage by a vessel in navigable water to

    an underwater structure”); Sisson, 497 U.S. at 362–63 (characterizing the incident as “a

    fire on a vessel docked at a marina on navigable waters”)).

           Instead, the court finds that the incident at issue is best described as an assault and

    battery of a non-invited person on a drydocked ship. See id. (characterizing the incident

    as “a physical altercation among recreational visitors on and around a permanent dock

    surrounded by navigable water”). This description is general enough to capture similar

    incidents, yet specific enough to exclude irrelevant cases. It also takes into account the

    general location of the incident and the role of the affected person, both of which are

    relevant to the potential effect on maritime commerce. See Sisson, 497 U.S. at 363

    (including in its description the general location of the fire); Vasquez, 582 F.3d at 300

    (describing the type of incident as “the death of persons repairing and refitting a vessel ”

    (emphasis added)).



                                                   7
2:19-cv-01829-DCN       Date Filed 03/16/21        Entry Number 45        Page 8 of 10




           Accordingly, the court must determine whether this type of incident is “likely to

    disrupt [maritime] commercial activity.” Id. (quoting Sisson, 497 U.S. at 363). In so

    doing, the court looks not to whether maritime commerce was actually disrupted here, but

    to whether similar occurrences are likely to be disruptive. The overall purpose of the

    exercise is to determine “whether the incident could be seen within a class of incidents

    that pose[ ] more than a fanciful risk to commercial shipping.” Id. at 539. The court

    finds that the incident, as characterized by the court, does not have the potential to disrupt

    maritime activity. An assault and battery on a drydocked vessel cannot immediately

    disrupt navigation like a sinking plane, Executive Jet, 409 U.S. at 270; a collision

    between vessels, Foremost Ins. Co. v. Richardson, 457 U.S. 668, 675 (1982); or a

    collision between a vessel and an underwater structure, Grubart, 513 U.S. at 542. It

    cannot lead to a person falling into the waterway, thus requiring rescue efforts or

    assistance by commercial vessels on navigable waters. See In the Matter of Complaint of

    Alisa Morrow as Owner of the 1996 Cruisers 36’ Motoryacht Lola Babe (HIN:

    CRSUSH01D696) for Exoneration From or Limitation of Liab., 2018 WL 826514, at *3

    (D. Md. Feb. 12, 2018). It also could not immediately damage nearby commercial

    vessels like, for example, a fire on a vessel docked at a marina. See Sisson, 497 U.S. at

    362–63; Tandon, 752 F.3d at 249–50 (“[A] fight is unlikely to spread the entire length of

    a dock, as a fire would, and, therefore, there is little risk that a fight would make the

    marina inaccessible or impact other boats.”). Likewise, an assault and battery on a

    drydocked vessel does not pose the same risks to maritime commerce as it might on a

    vessel on navigable water. See Endrody v. M/Y ANOMALY, 2006 WL 8454761, at *3

    (W.D. Wash. Feb. 7, 2006) (“Since the ANOMALY was secured to the dock by its stern



                                                   8
2:19-cv-01829-DCN        Date Filed 03/16/21       Entry Number 45         Page 9 of 10




    line before the exchange, the potential effects of the assault and battery were limited in

    scope”). It could not, for instance, distract the crew from their duties, risking collision

    with others on the waterway or diversion from course for medical attention for the injured

    party. Additionally, because the assault and battery is directed at a non-invited person on

    the vessel, it does not have the potential to stall or delay the activity of the vessel in the

    same way that injury to a repairman or crewmember might.2 Cases giving rise to federal

    maritime jurisdiction must implicate the underlying federal interest in federal maritime

    jurisdiction—the protection of maritime commerce. Sisson, 497 U.S. at 364 n. 2. Based

    on the above analysis, the instant case fails to do so and thus fails to satisfy the first prong

    of the connection test.

            Because the court has found that the Hoblicks fail to satisfy the first prong of the

    connection test, the court need not analyze the second prong—whether the general

    character of the activities giving rise to the incident have a substantial relationship to

    traditional maritime activity. The court finds federal admiralty jurisdiction lacking

    pursuant to 28 U.S.C. § 1333(1). The SAA and PVA only waive the United States’

    sovereign immunity with respect to admiralty actions, and, accordingly, the Hoblicks’

    claims against the United States under the SAA and PVA fail. The Hoblicks do not

    assert in their complaint or argue in their motion that this court otherwise has jurisdiction

    over the action or that any other waiver of sovereign immunity applies. Therefore, the




            2
             To the extent the person who commits the assault and battery may be injured in
    so doing, the court finds this possibility presents no more than a fanciful risk to
    commercial shipping. While it is possible to speculate that an assault and battery of a
    non-invited person may escalate to a physical altercation whereby a crewmember or
    repairman is also injured, and that activities of the vessel are thereby delayed, such
    speculation is too far removed from the general features of the incident in question.
                                                   9
2:19-cv-01829-DCN         Date Filed 03/16/21    Entry Number 45        Page 10 of 10




     court finds that the United States has not waived its sovereign immunity in the instant

     action. Accordingly, the court lacks subject matter jurisdiction, and the Hoblicks’ claims

     must be dismissed.

                                       IV. CONCLUSION

            For the reasons set forth above, the court GRANTS the motion dismiss and

     FINDS AS MOOT the government’s alternative motion for summary judgment.

            AND IT IS SO ORDERED.




                                           DAVID C. NORTON
                                           UNITED STATES DISTRICT JUDGE

     March 16, 2021
     Charleston, South Carolina




                                                 10
